     Case: 1:19-cv-06950 Document #: 22 Filed: 03/03/20 Page 1 of 1 PageID #:74

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Diamond Motorworks
                                     Plaintiff,
v.                                                      Case No.: 1:19−cv−06950
                                                        Honorable Steven C. Seeger
John Doe Defendants, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 3, 2020:


        MINUTE entry before the Honorable Steven C. Seeger: On January 31, 2020, this
Court entered an Order dismissing all claims against all named defendants. (Dckt. No.
[19]) On February 3, 2020, this Court set a deadline of February 28, 2020, for Plaintiff to
serve the John Doe Defendants. (Dckt. No. [21]) This Court made clear that "this case will
be dismissed without prejudice" if Plaintiff does not serve the John Doe Defendants by
that deadline, given that Plaintiff filed this case on October 22, 2020. That deadline has
come and gone, and Plaintiff has not filed anything about serving the John Doe
Defendants. Accordingly, the John Doe Defendants are hereby dismissed under Rule
4(m). Civil case terminated. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
